Title: To George Washington from Richard Peters, 19 August 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] Augt 19th 1777

There are about 80 Men with Officers for three Troops of Horse of thirty Men each now at Philadelphia. They came from North Carolina with General Nash’s Brigade & have been here for a considerable Time their Horses being sold as they were unfit for Service & the Board were so embarrass’d with the high Price of Horses & other Necessaries for sending them into the Field that they had determined to order them back to N. Carolina. They were induced to do this too for the Men having refused to enlist during the War & they have only from 12 to 18 Months to serve. But it has been represented that they are all Americans & therefore the more to be depended upon & that many of the Regiments of Cavalry either from Misbehavior of the Men or Accidents have many Horses more than Men. The Board have therefore thought it best to represent the Matter to your Excellency for your Opinion upon it & desire to know how these Men could be employed & mounted. It seems they object to being drafted into the Regiments without their Officers, but are willing to be annexed with them to any Regiment of Horse. Col. Baylors would be most agreeable to them & it is said he has Horses & cannot get Men equal to the Number of Horses. The Board would be happy to receive a speedy Answer as the Business has been too long delayed & the Men are Kept here at a great Expence. I have the Honour to be Your very obed. Servt

Richard Peters Secy

